Exhibit 10.18

AMENDMENT NUMBER ELEVEN


to the
AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT
dated as of May 17, 2013
among
BARCLAYS BANK PLC,
SUTTON FUNDING LLC
and
NATIONSTAR MORTGAGE LLC
This AMENDMENT NUMBER ELEVEN (this “Amendment”) is made as of this 19th day of
October 2015, by and among Barclays Bank PLC (a “Purchaser” and “Agent”), Sutton
Funding LLC (a “Purchaser”) and Nationstar Mortgage LLC (“Seller”), to that
certain Amended and Restated Master Repurchase Agreement, dated as of May 17,
2013 (as amended by Amendment Number One to the Master Repurchase Agreement,
dated as of July 18, 2013, Amendment Number Two to the Master Repurchase
Agreement, dated as of July 24, 2013, Amendment Number Three to the Master
Repurchase Agreement, dated as of September 20, 2013, Amendment Number Four to
the Master Repurchase Agreement, dated as of November 4, 2013, Amendment Number
Five to the Master Repurchase Agreement, dated as of November 13, 2013,
Amendment Number Six to the Master Repurchase Agreement, dated as of November
25, 2013, Amendment Number Seven to the Master Repurchase Agreement, dated as of
January 14, 2014, Amendment Number Eight to the Master Repurchase Agreement,
dated as of August 21, 2014, Amendment Number Nine to the Master Repurchase
Agreement, dated as of October 20, 2014, and Amendment Number Ten to the Master
Repurchase Agreement, dated as of March 26, 2015, by and among Purchasers and
Seller, and as further amended, restated, supplemented or otherwise modified
from time to time, the “Repurchase Agreement”), by and among Seller and
Purchasers.
WHEREAS, Purchasers, Agent and Seller have agreed to amend the Repurchase
Agreement as more particularly set forth herein.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:
SECTION 1.Amendments. Effective as of October 19, 2015 (the “Effective Date”),
the Repurchase Agreement is hereby amended as follows:
(a)     Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term “Maturity Date” in its entirety and replacing it with the
following:
“Maturity Date” means October 17, 2016.
SECTION 2.Fees and Expenses. Seller agrees to pay to Purchasers all fees and out
of pocket expenses incurred by Purchasers and Agent in connection with this
Amendment, including all reasonable fees and out of pocket costs and expenses of
the legal counsel to Purchasers and Agent incurred in connection with this
Amendment, in accordance with Section 23(a) of the Repurchase Agreement. In
addition, as a condition precedent to the effectiveness of this Amendment,
Seller agrees to pay to Purchasers a fee in an amount equal to $7,768,750, which
fee shall be fully earned and non-refundable on the Effective Date and payable
in twelve (12) equal monthly installments, with the first installment to be paid
on the Effective Date






--------------------------------------------------------------------------------




and the remaining monthly installments to be paid on the 20th day of each
subsequent month, or if such day is not a Business Day, the Business Day
immediately preceding such 20th day of the month, in immediately available funds
and otherwise in accordance with Section 2 of the Pricing Side Letter.
SECTION 3.REO. Seller shall, as soon as practicable but no later than January
31, 2016, (i) take all actions necessary to fully establish a special purpose
entity (the “REO Subsidiary”) that will hold REO Properties related to
foreclosures of HECM Buyout Loans, (ii) transfer any REO Property then subject
to a Transaction to the REO Subsidiary, (iii) deliver to Purchaser the
certificate representing 100% beneficial ownership interest in the REO
Subsidiary and (iv) execute an amendment to the Repurchase Agreement in
furtherance of the foregoing.
SECTION 4.Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Repurchase Agreement.
SECTION 5.Limited Effect. Except as amended hereby, the Repurchase Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment need not be made in the Repurchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Repurchase Agreement, any reference in any of such items to the Repurchase
Agreement being sufficient to refer to the Repurchase Agreement as amended
hereby.
SECTION 6.Representations. In order to induce Purchasers and Agent to execute
and deliver this Amendment, Seller hereby represents to Purchasers and Agent
that as of the date hereof, (i) Seller is in full compliance with all of the
terms and conditions of the Program Documents and remains bound by the terms
thereof, and (ii) no Default or Event of Default has occurred and is continuing
under the Program Documents.
SECTION 7.Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflicts of laws
(other than Sections 5-1401 and 5‑1402 of the New York General Obligations Law
which shall be applicable).
SECTION 8.Counterparts. For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.
[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]



- 2 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Purchasers, Agent and Seller have caused their names to be
duly signed to this Amendment by their respective officers thereunto duly
authorized, all as of the date first above written.
BARCLAYS BANK PLC,
Purchaser and Agent
By: /s/ Ellen Kierman
Name: Ellen Kierman
Title: Director
SUTTON FUNDING LLC,
Purchaser
By: /s/ Arvind Mohan
Name: Arvind Mohan
Title: Approved Signatory
NATIONSTAR MORTGAGE LLC,
Seller
By: /s/ Richard Delgado
Name: Richard Delgado
Title: Senior Vice President





Amendment Number Eleven to A&R Master Repurchase Agreement

